861 So.2d 1145 (2003)
Ex parte Mario G. CENTOBIE.
(In re Mario Centobie v. State of Alabama).
1010462.
Supreme Court of Alabama.
February 14, 2003.
Gail Dickinson, Pell City, for petitioner.
William H. Pryor, Jr., atty. gen., and Regina F. Speagle, asst. atty. gen., for respondent.


On Rehearing Ex Mero Motu[*]
BROWN, Justice.
The petition for the writ of certiorari is denied. Our denial of the writ should not be construed as approval of the Court of Criminal Appeals' articulation of the cumulative-error rule in Part XVII of the opinion of that court. Centobie v. State, 861 So.2d 1111, 1143-44 (Ala.Crim.App.2001). See Ex parte Bryant, [Ms. 1990901, June 21, 2002] ___ So.2d ___, ___ (Ala.2002), and Ex parte Woods, 789 So.2d 941, 942 n. 1 (Ala.2001).
ON REHEARING EX MERO MOTU: WRIT DENIED.
MOORE, C.J., and HOUSTON, SEE, LYONS, JOHNSTONE, HARWOOD, WOODALL, and STUART, JJ., concur.
NOTES
[*]  Note from the reporter of decisions: On January 31, 2003, the Supreme Court denied certiorari review in this case, without opinion. On that same date, the Court issued a certificate of judgment. On February 6, 2003, the certificate of judgment was withdrawn. The docket sheet carries the following entry for February 13, 2003: "Order of 2/6/03, withdrawing certificate of judgment rescinded. Cause placed on Rehearing Ex Mero Motu."